            Case 2:17-cr-00363-APG-EJY Document 77 Filed 04/15/21 Page 1 of 4



     EMILY K. STRAND, ESQ.
1    Nevada bar No. 15339
     PITARO & FUMO, CHTD.
2    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
3    Phone: 702.474.7554
     Fax: 702-474-4210
4    Email: emily@fumolaw.com
     Attorney for Defendant
5    SHAUN ANDERSON
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,                    )         2:17-cr-00363-APG-EJY
10
                                                  )
                                                  )
11
                    Plaintiff,                    )
                                                  )         STIPULATION AND ORDER TO
12
     v.                                           )         CONTINUE SENTENCING
                                                  )
13
                                                  )
     SHAUN ANDERSON,                              )
14
                                                  )         (4th Request)
                    Defendant.                   _)
15
            IT IS HEREBY STIPULATED by and between SHAUN ANDERSON, Defendant, by
16

17
     and through counsel EMILY K. STRAND, ESQ., and the United States of America, by and

18   through, SIMON KUNG, Assistant United States Attorney, that the sentencing in the above-
19
     captioned matter currently scheduled for April 21, 2021, be continued sixty (60) days, or to a
20
     date and time to be set by this Honorable Court.
21
            This Stipulation is entered into for the following reasons:
22

23            1. Counsel for the defendant was only appointed to the case on January 5, 2021.

24            2. The two parties have been engaged in ongoing negotiations; however, those
25
                  negotiations have been slow, due to the fact it can be difficult for Defense Counsel
26
                  to meet with Mr. Anderson due to ongoing Covid-19 restrictions.
27

28


                                                      -1-
          Case 2:17-cr-00363-APG-EJY Document 77 Filed 04/15/21 Page 2 of 4




           3. Counsel has spoken to Assistant United States Attorney Simon Kung and he has no
1

2              opposition to the continuance.

3          4. Denial for this request for continuance would deny the parties the opportunity to
4
               settle both this case and another unindicted case.
5
           5. Additionally, denial of this request for continuance would result in a miscarriage of
6

7
               justice.

8          6. For all the above-stated reasons, the ends of justice would best be served by a
9              continuance of the trial date.
10
           7. This is the 4th request for a continuance of the sentencing date in this case.
11

12        DATED this 15th day of April 2021.

13                                              Respectfully submitted,

14
                                                CHRISTOPHER CHIOU
15
     PITARO & FUMO, CHTD.                       ACTING UNITED STATES ATTORNEY
16

17
     /s/ Emily K. Strand                        /s/ Simon Kung
18   EMILY K. STRAND, ESQ.                      SIMON KUNG, ESQ.
19
     601 LAS VEGAS BOULEVARD S.                 ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                    501 LAS VEGAS BOULEVARD SOUTH. #1100
20   ATTORNEY FOR DEFENDANT                     LAS VEGAS, NEVADA 89101
     SHAUN ANDERSON
21

22

23

24

25

26

27

28


                                                  -2-
           Case 2:17-cr-00363-APG-EJY Document 77 Filed 04/15/21 Page 3 of 4



     EMILY K. STRAND, ESQ.
1    Nevada bar No. 15339
     PITARO & FUMO, CHTD.
2    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
3    Phone: 702.474.7554
     Fax: 702-474-4210
4    Email: emily@fumolaw.com
     Attorney for Defendant
5    SHAUN ANDERSON
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,                  )         2:17-cr-00363-APG-EJY
10
                                                )
                                                )
11
                   Plaintiff,                   )
                                                )         STIPULATION AND ORDER TO
12
     v.                                         )         CONTINUE SENTENCING
                                                )
13
                                                )
     SHAUN ANDERSON,                            )
14
                                                )         (4th Request)
                    Defendant.                _ )
15

16
                                         FINDINGS OF FACT
17
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
18
     Court finds:
19            1. Counsel for the defendant was only appointed to the case on January 5, 2021.
20            2. The two parties have been engaged in ongoing negotiations; however, those
21
                 negotiations have been slow, due to the fact it can be difficult for Defense Counsel
22
                 to meet with Mr. Anderson due to ongoing Covid-19 restrictions.
23

24            3. Counsel has spoken to Assistant United States Attorney Simon Kung and he has no

25               opposition to the continuance.
26
              4. Denial for this request for continuance would deny the parties the opportunity to
27
                 settle both this case and another unindicted case.
28


                                                    -3-
            Case 2:17-cr-00363-APG-EJY Document 77 Filed 04/15/21 Page 4 of 4




              5. Additionally, denial of this request for continuance would result in a miscarriage of
1

2                 justice.

3             6. For all the above-stated reasons, the ends of justice would best be served by a
4
                  continuance of the trial date.
5
              7. This is the 4th request for a continuance of the sentencing date in this case.
6

7                                       CONCLUSIONS OF LAW
8           The end of justice served by granting said continuance outweigh the best interest of the
9    public and defendants in a speedy trial since the failure to grant said continuance would likely
10   result in a miscarriage of justice, would deny the parties herein sufficient time and the
11   opportunity to be able to effectively and thoroughly negotiate this matter taking into account the
12   exercise of due diligence.
13                                                 ORDER
14          IT IS ORDERED that sentencing currently scheduled for April 21, 2021 be vacated and
15   continued to this 30th day of June, 2021, at the hour of 3:00 p.m. in Courtroom 6C.
16

17

18                       15th
            DATED this ________      April
                                of _____________________, 2021.
19

20

21                                                 U.S. DISTRICT JUDGE
22

23

24

25

26

27

28


                                                     -4-
